1    Staci Jennifer Riordan (SBN 232659)
     sriordan@nixonpeabody.com
2    Aaron M. Brian (SBN 213191)
     abrian@nixonpeabody.com
3    Sydney R. Pritchett (SBN 319948)
     spritchett@nixonpeabody.com
4    NIXON PEABODY LLP
     300 S. Grand Avenue, Suite 4100
5    Los Angeles, CA 90071-3151
     Tel: 213-629-6000
6    Fax: 213-629-6001
7    Attorneys for Plaintiff
     NOTORIOUS B.I.G. LLC
8
                                     UNITED STATES DISTRICT COURT
9
                                CENTRAL DISTRICT OF CALIFORNIA
10
11   NOTORIOUS B.I.G. LLC, a Delaware                 Case No. 2:19-cv-01946-JAK (KSx)
     limited liability company,
12
                        Plaintiff,                    STIPULATED PROTECTIVE
13                                                    ORDER
                vs.
14
     Yes. Snowboards, Nidecker Group, Chi
15   Modu, an individual, Nidecker US, Inc.,
     a Washington Corporation, Nidecker
16   SA, a Switzerland Corporation, DOES
     3-8,
17
                        Defendants.
18
19
                                STIPULATED PROTECTIVE ORDER
20
21              1.      INTRODUCTION
22              1.1     PURPOSES AND LIMITATIONS
23              Discovery in this action is likely to involve production of confidential
24   proprietary or private information for which special protection from public
25   disclosure and from use for any purpose other than prosecuting this litigation may
26   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
27   enter the following Stipulated Protective Order. The parties acknowledge that this
28   Order does not confer blanket protections on all disclosures or responses to
                                                   -1-
                                                                  STIPULATED PROTECTIVE ORDER
     4821-1914-0789 1
1    discovery and that the protection it affords from public disclosure and use extends
2    only to the limited information or items that are entitled to confidential treatment
3    under the applicable legal principles. The parties further acknowledge, as set forth
4    in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
5    file confidential information under seal; Civil Local Rule 79-5 sets forth the
6    procedures that must be followed and the standards that will be applied when a
7    party seeks permission from the court to file material under seal.
8               1.2     GOOD CAUSE STATEMENT
9               This lawsuit involves, inter alia, trademark, right of publicity, and unfair
10   competition and business practices claims wherein Plaintiff Notorious B.I.G., LLC
11   alleges that the defendants used an image of Christopher Wallace in the design,
12   manufacture, sale, and distribution of infringing products (the “Infringing
13   Products”) to the public.
14              The parties anticipate that discovery in this matter will seek confidential and
15   proprietary information, including, but not limited to, relative to the production and
16   sale of the accused products as follows:
17              Ɣ       revenues generated from the sale of the Infringing Products;
18              Ɣ       cost of goods associated with the Infringing Products;
19              Ɣ       pricing points for the manufacture and sale of the Infringing Products;
20              Ɣ       transactional documents associated with the import and sale of the
21   Infringing Products;
22              Ɣ       licensing agreements;
23              Ɣ       gross revenues associated with the sale of the Infringing Products;
24              Ɣ       profits margins associated with the sale of the Infringing Products;
25              Ɣ       general financial information for the parties;
26              Ɣ       expenses for the manufacture, purchase and sale of goods;
27              Ɣ       marketing channels;
28
                                                    -2-
                                                                STIPULATED PROTECTIVE ORDER
     4821-1914-0789 1
1               Ɣ       purchase price for the Infringing Products; and
2               Ɣ       markdown money and other discounting information.
3               This financial information is not intended for public disclosure. The parties,
4    in the past, have routinely sought and agreed to prevent sensitive financial
5    information from entering into the public domain. Further, public disclosure of
6    sensitive financial information will cause harm to the parties as competitors could
7    use this information to gain an advantage in the image licensing industry .
8    2.         DEFINITIONS
9               2.1     Action: The pending federal lawsuit, entitled Notorious B.I.G. LLC v.
10   Yes. Snowboards, et al., Case No. 2:19-cv-1946, which involves claims of
11   trademark and right of publicity infringement.
12              2.2     Challenging Party: a Party or Non-Party that challenges the
13   designation of information or items under this Order.
14              2.3     “CONFIDENTIAL” Information or Items: information (regardless of
15   how it is generated, stored or maintained) or tangible things that qualify for
16   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
17   the Good Cause Statement.
18              2.4     Counsel: Outside Counsel of Record (as well as their support staff).
19              2.5     Designating Party: a Party or Non-Party that designates information or
20   items that it produces in disclosures or in responses to discovery as
21   “CONFIDENTIAL.”
22              2.6     Disclosure of Discovery Material: all items or information, regardless
23   of the medium or manner in which it is generated, stored, or maintained (including,
24   among other things, testimony, transcripts, and tangible things), that are produced
25   or generated in disclosures or responses to discovery in this matter.
26              2.7     Expert: a person with specialized knowledge or experience in a matter
27   pertinent to the litigation who has been retained by a Party or its counsel to serve as
28
                                                   -3-
                                                               STIPULATED PROTECTIVE ORDER
     4821-1914-0789 1
1    an expert witness or as a consultant in this Action.
2               2.8     House Counsel:     attorneys who are employees of a party to this
3    Action. House Counsel does not include Outside Counsel of Record or any other
4    outside counsel.
5               2.9     Non-Party: any natural person, partnership, corporation, association,
6    or other legal entity not named as a Party to this action.
7               2.10 Outside Counsel of Record:          attorneys who are not employees of a
8    party to this Action but are retained to represent or advise a party to this Action and
9    have appeared in this Action on behalf of that party or are affiliated with a law firm
10   which has appeared on behalf of that party, and includes support staff.
11              2.11 Party: any party to this Action, including all of its officers, directors,
12   employees, consultants, retained experts, and Outside Counsel of Record (and their
13   support staffs).
14              2.12 Producing Party: a Party or Non-Party that produces Disclosures or
15   Discovery Material in this Action.
16              2.13 Professional Vendors:       persons or entities that provide litigation
17   support services (e.g. photocopying, videotaping, translating, preparing exhibits or
18   demonstrations, and organizing, storing, or retrieving data in any form or medium)
19   and their employees and subcontractors.
20              2.14 Protected Material: any Disclosure or Discovery Material that is
21   designated as “CONFIDENTIAL.”
22              2.15 Receiving Party:      a Party that receives Disclosures or Discovery
23   material from a Producing Party.
24   3.         SCOPE
25              The protections conferred by this Stipulation and Order cover not only
26   Protected Materials (as defined above), but also (1) any information copied or
27   extracted from Protected Material; (2) all copies, excerpts, summaries, or
28
                                                   -4-
                                                               STIPULATED PROTECTIVE ORDER
     4821-1914-0789 1
1    compilations of Protected Material; and (3) any testimony, conversations, or
2    presentations by Parties or their Counsel that might reveal Protected Material.
3               Any use of Protected Material at trial shall be governed by the orders of the
4    trial judge. This Order does not govern the use of Protected Material at trial, but
5    governs Protected Material that was previously produced and designated as
6    CONFIDENTIAL.
7    4.         DURATION
8               Even after final disposition of this litigation, the confidentiality obligations
9    imposed by this Order shall remain in effect until a Designating Party agrees
10   otherwise in writing or a court order otherwise directs. Final disposition shall be
11   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
12   with or without prejudice; and (2) final judgment herein after the completion and
13   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
14   including the time limits for filing any motions or applications for extension of time
15   pursuant to applicable law.
16   5.         DESIGNATING PROTECTED MATERIAL
17              5.1     Exercise of Restraint and Care in Designating Material for Protection:
18   Each Party or Non-Party that designates information or items for protection under
19   this Order must take care to limit any such designation to specific material that
20   qualifies under the appropriate standards. The Designating Party must designate for
21   protection only those parts of material, documents, items, or oral or written
22   communications that qualify so that other portions of the material, documents,
23   items, or communications for which protection is not warranted are not swept
24   unjustifiably within the ambit of this Order.
25              Mass, indiscriminate, or routinized designations are prohibited. Designations
26   that are shown to be clearly unjustified or that have been made for an improper
27   purpose (e.g., to unnecessarily encumber the case development process or to
28
                                                   -5-
                                                                STIPULATED PROTECTIVE ORDER
     4821-1914-0789 1
1    impose unnecessary expenses and burdens on other parties) may expose the
2    Designating Party to sanctions.
3               If it comes to a Designating Party’s attention that information or items that it
4    designated for protection do not qualify for protection, that Designating Party must
5    promptly notify all other Parties that it is withdrawing the inapplicable designation.
6               5.2     Manner and Timing of Designations: Except as otherwise provided in
7    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
8    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
9    under this Order must be clearly so designated before the material is disclosed or
10   produced.
11              Designation in conformity with this Order requires:
12              (a)     for information in documentary form (e.g., paper or electronic
13   documents, but excluding transcripts of depositions or other pretrial or trial
14   proceedings), that the Producing Party affix at a minimum, the legend
15   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
16   contains protected material. If only a portion or portions of the material on a page
17   qualifies for protection, the Producing party also must clearly identify the protected
18   portions(s) (e.g., by making appropriate markings in the margins).
19              A party or Non-Party that makes original documents available for inspection
20   need not designate them for protection until after the inspecting Party has indicated
21   which documents it would like copied and produced. During the inspection and
22   before the designation, all of the material made available for inspection shall be
23   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
24   documents it wants copied and produced, the Producing Party must determine
25   which documents, or portions thereof, qualify for protection under this Order.
26   Then, before producing the specified documents, the Producing Party must affix the
27   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
28
                                                   -6-
                                                               STIPULATED PROTECTIVE ORDER
     4821-1914-0789 1
1    portion or portions of the material on a page qualifies for protection, the Producing
2    Party also must clearly identify the protected portion(s) (e.g., by making
3    appropriate markings in the margins).
4               (b)     for testimony given in depositions that the Designating Party identifies
5    the Disclosure of Discovery Material on record, before the close of the deposition
6    all protected testimony.
7               (c)     for information produced in some form other than documentary and
8    for any other tangible items, that the Producing Party affix in a prominent place on
9    the exterior of the container or containers in which the information is stored the
10   legend “CONFIDENTIAL.” If only a portion or portions of the information
11   warrants protection, the Producing Party, to the extent practicable, shall identify the
12   protected portion(s).
13              5.3     Inadvertent Failures to Designate:     If timely corrected an
14   inadvertent failure to designate qualified information or items does not, standing
15   alone, waive the Designating Party’s right to secure protection under this Order for
16   such material. Upon timely correction of a designation, the Receiving Party must
17   make reasonable efforts to assure that the material is treated in accordance with the
18   provisions of this Order.
19   6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
20              6.1     Timing of Challenges:     Any Party or Non-Party may challenge a
21   designation of confidentiality at any time that is consistent with the Court’s
22   Scheduling Order.
23              6.2     Meet and Confer: The Challenging Party shall initiate the dispute
24   resolution process (and, if necessary, file a discovery motion under Local Rule 37.1
25   et seq.)
26              6.3     The burden of persuasion in any such challenge proceeding shall be on
27   the Designating Party. Frivolous challenges, and those made for an improper
28
                                                   -7-
                                                               STIPULATED PROTECTIVE ORDER
     4821-1914-0789 1
1    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
2    parties) may expose the Challenging Party to sanctions. Unless the Designating
3    Party has waived or withdrawn the confidentiality designation, all parties shall
4    continue to afford the material in question the level of protection to which it is
5    entitled under the Producing Party’s designation until the Court rules on the
6    challenge.
7    7.         ACCESS TO AND USE OF PROTECTED MATERIAL
8               7.1     Basic Principles: A Receiving Party may use Protected Material that
9    is disclosed or produced by another Party or by a Non-Party in connection with this
10   Action only for prosecuting, defending, or attempting to settle this Action. Such
11   Protected Material may be disclosed only to the categories or persons and under the
12   conditions described in this Order. When the Action has been terminated, a
13   Receiving Party must comply with the provisions of section 13 below (FINAL
14   DISPOSITION).
15              Protected Material must be stored and maintained by a Receiving Party at a
16   location and in a secure manner that ensures that access is limited to the persons
17   authorized under this Order.
18              7.2     Disclosure of “CONFIDENTIAL” Information or Items: Unless
19   otherwise ordered by the court or permitted in writing by the Designating Party, a
20   Receiving Party may disclose any information or items designated
21   “CONFIDENTIAL” only to:
22                      (a)   the Receiving Party’s Outside Counsel of Record in this Action,
23   as well as employees of said Outside Counsel of Record to whom it is reasonably
24   necessary to disclose the information for this Action;
25                      (b)   the officers, directors, and employees (including House
26   Counsel) of the Receiving party to whom disclosure is reasonably necessary for this
27   Action, as well as to defendant Chi Modu;
28
                                                  -8-
                                                              STIPULATED PROTECTIVE ORDER
     4821-1914-0789 1
1                       (c)   Experts (as defined in this Order) of the Receiving Party to
2    whom disclosure is reasonably necessary for this Action and who have signed the
3    “Acknowledgement and Agreement to Be Bound” (Exhibit A);
4                       (d)   the Court and its personnel;
5                       (e)   court reporters and their staff;
6                       (f)   professional jury or trial consultants, mock jurors, and
7    Professional Vendors to whom disclosure is reasonably necessary for this Action
8    and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
9    A):
10                      (g)   the author or recipient of a document containing the information
11   or a custodian or other person who otherwise possessed or knew the information;
12                      (h)   during their depositions, witnesses, and attorneys for witnesses,
13   in the Action to whom disclosure is reasonably necessary provided: (1) deposing
14   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
15   they will not be permitted to keep any confidential information unless they sign the
16   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
17   agreed by the Designating Party or ordered by the court. Pages of transcribed
18   deposition testimony or exhibits to depositions that reveal Protected Material may
19   be separately bound by the court reporter and may not be disclosed to anyone
20   except as permitted under this Stipulated Protective Order; and
21                      (i)   any mediator or settlement officer, and their supporting
22   personnel, mutually agreed upon by any of the parties engaged in settlement
23   discussions.
24   8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
25              IN OTHER LITIGATION
26              If a Party is served with a subpoena or a court order issued in other litigation
27   that compels disclosure of any information or items designated in this Action as
28
                                                    -9-
                                                                 STIPULATED PROTECTIVE ORDER
     4821-1914-0789 1
1    “CONFIDENTIAL,” that Party must:
2                       (a)   promptly notify in writing the Designating Party. Such
3    notification shall include a copy of the subpoena or court order;
4                       (b)   promptly notify in writing the party who caused the subpoena or
5    order to issue in the other litigation that some or all of the material covered by the
6    subpoena or order is subject to this Protective Order. Such notification shall
7    include a copy of this Stipulated Protective Order; and
8                       (c)   cooperate with respect to all reasonable procedures sought to be
9    pursued by the Designating Party whose Protected Material may be affected.
10              If the Designating Party timely seeks a protective order, the Party served with
11   the subpoena or court order shall not produce any information designated in this
12   action as “CONFIDENTIAL” before a determination by the court from which the
13   subpoena or order issued, unless the Party has obtained the Designating Party’s
14   permission. The Designating Party shall bear the burden and expense of seeking
15   protection in that court of its confidential material and nothing in these provisions
16   should be construed as authorizing or encouraging a Receiving Party in this Action
17   to disobey a lawful directive from another court.
18   9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
19              PRODUCED IN THIS LITIGATION
20                      (a)   The terms of this Order are applicable to information produced
21   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
22   information produced by Non-Parties in connection with this litigation is protected
23   by the remedies and relief provided by this Order. Nothing in these provisions
24   should be construed as prohibiting a Non-Party from seeking additional protections.
25                      (b)   In the event that a Party is required, by a valid discovery
26   request, to produce a Non-Party’s confidential information in its possession, and the
27   Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
28
                                                   - 10 -
                                                               STIPULATED PROTECTIVE ORDER
     4821-1914-0789 1
1    confidential information, then the Party shall:
2                             (1)   promptly notify in writing the Requesting Party and Non-
3    Party that some or all of the information requested is subject to a confidentiality
4    agreement with a Non-Party;
5                             (2)   promptly provide the Non-Party with a copy of the
6    Stipulated Protective Order in this Action, the relevant discovery request(s), and a
7    reasonably specific description of the information requested; and
8                             (3)   make the information requested available for inspection
9    by the Non-Party, if requested.
10                      (c)   If the Non-Party fails to seek a protective order from this court
11   within 14 days of receiving the notice and accompanying information, the
12   Receiving Party may produce the Non-Party’s confidential information responsive
13   to the discovery request. If the Non-Party timely seeks a protective order, the
14   Receiving Party shall not produce any information in its possession or control that
15   is subject to the confidentiality agreement with the Non-Party before a
16   determination by the court. Absent a court order to the contrary, the Non-Party
17   shall bear the burden and expense of seeking protection in this court of its Protected
18   Material.
19   10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
20              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
21   Protected Material to any person or in any circumstances not authorized under this
22   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
23   writing the Designating Party of the unauthorized disclosures, (b) use its best
24   efforts to retrieve all unauthorized copies of Protected Material, (c) inform the
25   person or persons to whom unauthorized disclosures were made of all the terms of
26   this Order, and (d) request such person or persons to execute the “Acknowledgment
27   and Agreement to Be Bound” that is attached hereto as Exhibit A.
28
                                                  - 11 -
                                                               STIPULATED PROTECTIVE ORDER
     4821-1914-0789 1
1    11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
2               PROTECTED MATERIAL
3               When a Producing Party gives notice to Receiving Parties that certain
4    inadvertently produced material is subject to a claim of privilege or other
5    protection, the obligations of the Receiving Parties are those set forth in Federal
6    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
7    whatever procedure may be established in an e-discovery order that provides for
8    production without prior privilege review. Any inadvertent disclosure of
9    information, document, or thing subject to the attorney-client privilege, another
10   privilege, or the attorney work product immunity shall not by itself constitute a
11   waiver by the producing party of any claims of privilege or work-product
12   protection.
13   12.        MISCELLANEOUS
14               The Parties agree that they do not need to place on a privilege log any
15   document covered by the attorney-client privilege and/or the attorney work product
16   doctrine if the document post-dates the filing of the Action and (a) was prepared by
17   Counsel and was not disclosed to any third-party, (b) constitutes a communication
18   between a Party and its Counsel and was not disclosed to a third-party, or (c)
19   constitutes a communication between a Party’s Counsel and an Expert.
20              12.2 Right to Further Relief: Nothing in this Order abridges the right of
21   any person to seek its modification by the Court in the future.
22              12.3 Right to Assert Other Objections:        By stipulating to the entry of
23   this Protective Order, no Party waives any right it otherwise would have to object to
24   disclosing or producing any information or item on any ground not addressed in
25   this Stipulated Protective Order. Similarly, no Party waives any right to object on
26   any ground to use in evidence of any of the material covered by this Protective
27   Order.
28
                                                 - 12 -
                                                              STIPULATED PROTECTIVE ORDER
     4821-1914-0789 1
1               12.4 Filing Protected Material:            A party that seeks to file under seal
2    any Protected Material must comply with Civil Local Rule 79-5. Protected
3    Material may only be filed under seal pursuant to a court order authorizing the
4    sealing of the specific Protected Material at issue. If a Party’s request to file
5    Protected Material under seal is denied by the court, then the Receiving Party may
6    file the information in the public record unless otherwise instructed by the court.
7    13.        FINAL DISPOSITION
8               After the final disposition of this Action, as defined in paragraph 4, within 60
9    days of a written request by the Designating Party, each Receiving Party must
10   return all Protected Material to the Producing Party or destroy such material. As
11   used in this subdivision, “all Protected Material” includes all copies, abstracts,
12   compilations, summaries, and any other format reproducing or capturing any of the
13   Protected Material. Whether the Protected Material is returned or destroyed, the
14   Receiving Party must submit a written certification to the Producing Party (and, if
15   not the same person or entity, to the Designating Party) by the 60 day deadline that
16   (1) identifies (by category, where appropriate) all the Protected Material that was
17   returned or destroyed and (2) affirms that the Receiving Party has not retained any
18   copies, abstracts, compilations, summaries or any other format reproducing or
19   capturing any of the Protected Material. Notwithstanding this provision, Counsel
20   are entitled to retain an archival copy of all pleadings, motion papers, trial,
21   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
22   and trial exhibits, expert reports, attorney work product, and consultant and expert
23   work product, even if such material contains Protected Material. Any such archival
24   copies that contain or constitute Protected Material remain subject to this Protective
25   Order as set forth in Section 4.
26   14.        Any willful violation of this Order may be punished by civil or criminal
27   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
28
                                                  - 13 -
                                                                  STIPULATED PROTECTIVE ORDER
     4821-1914-0789 1
1                                             EXHIBIT A
2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
4               I, ____________________________[full name], of ________________
5    [full address], declare under penalty that I have read in its entirety and understand
6    the Stipulated Protective Order that was issued by the United States District Court
7    for the Central District of California on ________________[date] in the case of
8    Notorious B.I.G. LLC v. Yes. Snowboards, et al., Case No. 2:19-cv-1946. I agree
9    to comply with and to be bound by all the terms of this Stipulated Protective Order
10   and I understand and acknowledge that failure to so comply could expose me to
11   sanctions and punishment in the nature of contempt. I solemnly promise that I will
12   not disclose in any manner any information or item that is subject to this Stipulated
13   Protective Order to any person or entity except in strict compliance with the
14   provisions of this Order.
15              I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint ____________________________ [full
19   name] of ___________________________________________ [full address and
20   telephone number] as my California agent for service of process in connection
21   with this action or any proceedings related to enforcement of this Stipulated
22   Protective Order.
23   Date: ____________________________________
24   City and State where signed: ___________________________________________
25   Printed name: ___________________________________
26
27   Signature: ___________________________________________
28
                                                  - 15 -
                                                               STIPULATED PROTECTIVE ORDER
     4821-1914-0789 1
